Title: To George Washington from Edward Carrington, 28 October 1795
From: Carrington, Edward
To: Washington, George


          
            Dear Sir
            Richmond Octo. 28th 1795
          
          Colo. Innes has just returned to Town and Genl Marshall, on a conversation with him, has formed an opinion favorable to his appointment to the Office of Attorney General. judging that too much time would be lost in my waiting for your notification of our powers on this subject being still in existence, we thought it best to sound him on the score of his acceptance, apprising him of the situation in which my last letter to you had place the business, & the possibility of your having turned your attention on some other Gentleman. He has requested time to consider of the proposition and is certainly to give his answer in time for my writing decisively by the next mail. I am exceedingly sorry this enquiry has been attended with so much delay, but it was

impossible to bring it to the present stage earlier. I have the Honor to be with the most affectionate regard Dr Sir your Most Obt st
          
            Ed. Carrington
          
        